                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE


UNITED STATES OF AMERICA                  )
                                          )   1:19-cr-00007-JAW
        v.                                )
                                          )
DOUGLAS GORDON                            )

     ORDER ON UNOPPOSED MOTION OF THE UNITED STATES TO SEAL
        GOVERNMENT EXHIBIT NUMBERS 49, 54, 217A, 218, AND 220

        The Government moves belatedly to seal exhibits that were admitted without

sealing or redaction during a public trial. The Court concludes that the Government’s

motion to seal admitted exhibits is flawed under First Circuit precedent regarding

the presumption of public access to criminal proceedings and the Court gives the

Government two weeks to present a more detailed explanation and to make a more

compelling case for its motion to seal.

I.      BACKGROUND

        From October 21, 2019, through October 29, 2019, the Court presided over a

jury trial in this case, which resulted in guilty verdicts on October 29, 2019. Min.

Entry (ECF No. 159); Jury Verdict Form (ECF No. 162).              During trial, the

Government moved for the admission of Government Exhibits 54, 217A, 218, and 220;

the Court admitted each exhibit into evidence. Jury Trial Ex. List at 4, 12 (ECF No.

160). The Government referred to, but did not move the admission of, Government

Exhibit 49. Id. at 3. On November 12, 2019, the Government filed an unopposed

motion to seal each of the exhibits listed above, both those admitted and the one only

referred to. Unopposed Mot. of the United States to Seal Gov’t Ex. Numbers 49, 54,
217A, 218, and 220 (ECF No. 165) (Gov’t’s Mot.). In its motion, the Government states

that the Government exhibits are “incapable of redaction,” id. at 1, as they contain

“the names, home addresses and other information pertaining to thousands of victims

of the Defendant’s crimes.” Id. at 2. The Government cites caselaw supporting the

sealing of such information. Id. The Government notes that Douglas Gordon has no

objection to the sealing. Id. at 2-3.

II.   DISCUSSION

      The Court has the impression that the United States Attorney’s Office in the

District of Maine does not take the right of public access to criminal proceedings as

seriously as the Court does.

      A.     The Government’s Caselaw

      The caselaw the Government cited in support of its wholesale sealing of

admitted exhibits is unhelpful. Gov’t’s Mot. at 2. In Vincent v. Hughes Air West, Inc.,

557 F.2d 759 (9th Cir. 1977), the Ninth Circuit merely noted that the district judge

sealed the names and addresses of victims and did not address the propriety of the

sealing. Id. at 762. Vincent provides scant authority for the Government’s motion

here. Vincent involved a mass tort that arose out of an airplane crash. Id. After a

complaint was filed purporting to be a class action, the district judge ordered that

Hughes Air West file a sealed list of the names and addresses of the crash victims

and their survivors. Id. Hughes complied, and the Court used the list to send notice

of the class action to the survivors. Id. Unlike the Gordon case, Vincent never went

to trial and the list of victims was never formally admitted into evidence. Moreover,



                                          2
the privacy rights of the victims in Vincent were much more significant than the

privacy rights of the victims here.

      In Pan American World Airways, Inc. v. United States District Court for the

Central District of California, 523 F.2d 1073 (9th Cir. 1975), the Ninth Circuit again

addressed lawsuits that followed plane crashes and noted in passing that the names

of the victims had been sealed. Id. at 1081. Again, however, the names and addresses

of the victims had not been admitted into evidence at trial and the Ninth Circuit did

not address the propriety of the sealing. Id.

      United States v. Moore, Nos. 09-cr-881-1 (TPG), 12-cv-1600 (TPG), 2015 U.S.

Dist. LEXIS 70261, 2015 WL 3457242 (S.D.N.Y. May 29, 2015) is closer. Unlike

Vincent and Pan American, Moore is a criminal case involving victims of a crime. In

Moore, the defendant pleaded guilty to engaging in a Ponzi scheme through which he

defrauded fourteen persons of $58,364,489.91, the amount the district court ordered

in restitution. Id., 2015 U.S. Dist. LEXIS 70261 at *17-18. It is true that the district

court sealed the list of persons receiving restitution and the individual amounts the

district court ordered for each victim. Id. at *17. However, the Moore case never

went to trial and the names of the victims were not formally admitted into evidence.

Furthermore, the district court was not asked to address whether the names and

amounts payable to the victims should have been sealed.

      The final case that the Government cited in support of its motion is United

States v. Bello, No. 3:12CR84 (AWT), 2013 WL 11330644 (D. Conn. Aug. 21, 2013).

Bello addressed a restitution order and in the order, the district court actually listed



                                           3
the names and amounts of the ordered restitution for the victims but redacted their

addresses. Id. at *1. Though the list was also filed under seal, the redactions in the

restitution order in Bello do not support the Government’s motion for wholesale

sealing.

      B.     The Law on Public Access

      As the Government recognized, the leading case on public access to federal

court proceedings in the First Circuit is United States v. Kravetz, 706 F.3d 47 (1st Cir.

2013). In Kravtez, the First Circuit reiterated “that public monitoring of the judicial

system fosters the important values of quality, honesty and respect for our legal

system.” Id. at 52 (quoting In re Providence Journal Co., 293 F.3d 1, 9 (1st Cir. 2002)

(quoting Siedle v. Putnam Invs., Inc., 147 F.3d 7, 10 (1st Cir. 1998))). The Kravetz

Court defined “judicial records” as “materials on which a court relies in determining

the litigants’ substantive rights.” Id. at 54 (quoting In re Providence, 293 F.3d at 9-

10 (quoting Anderson v. Cryovac, Inc., 805 F.2d 1, 13 (1st Cir. 1986))). Once a

document is deemed a judicial record, a common law right of public access attaches

and the document is presumptively public. Id. at 52-54. Here, all but one of the

exhibits that the Government seeks to seal were admitted as exhibits in a public trial

without a motion to seal or redaction. They are therefore unquestionably judicial

records to which the presumption of public access applies.          The Kravetz Court

recognized that “[t]hough the public’s right of access is vibrant, it is not unfettered.”

Id. (quoting Siedle, 147 F.3d at 10). Nevertheless, “‘only the most compelling reasons

can justify non-disclosure of judicial records’ that come within the scope of the



                                           4
common-law right of access.” Id. (quoting In re Providence, 293 F.3d at 10 (quoting

FTC v. Standard Fin. Mgmt. Corp., 830 F.2d 404, 410 (1st Cir. 1987))).

      The Court turns to the more difficult question: whether a court may seal a

document admitted unsealed into evidence in a criminal trial. There is little direct

authority. In United States v. Robinson, No. 08-10309-MLW, 2009 U.S. Dist. LEXIS

3345, 2009 WL 137319 (D. Mass. Jan. 20, 2009), a district judge addressed whether

the name of a victim of extortion, described as a “prominent businessman in the

Boston area,” who was involved in a “sex-for-fee relationship,” must be revealed to a

local newspaper. Id., 2009 U.S. Dist. LEXIS 3345 at *1. The district court denied the

newspaper’s motion for this information, but the Robinson case had not gone to trial.

Id. at *1-6. The district judge noted:

      If this case proceeded to trial and the victim testified, or his identity
      became relevant to the adjudicative process in some other way and is
      revealed to the court, the analysis would become more complicated.

Id. at *6-7. The judge observed that even if the victim’s identity were revealed at

trial, “public disclosure would not be automatic.” Id. at *7. The district judge noted

that judicial records “may be sealed if the right to access is outweighed by the

interests favoring non-disclosure.” Id. (quoting United States v. Salemme, 985 F.

Supp. 193, 195 (D. Mass. 1997)). The Robinson Court referred to the following

considerations:

      Among the countervailing factors favoring nondisclosure are: (i)
      prejudicial pretrial publicity; (ii) the danger of impairing law
      enforcement or judicial efficiency; and (iii) the privacy interests of third
      parties.




                                           5
Id. (quoting Salemme, 985 F. Supp. at 195). The district judge also noted that in

Robinson, “disclosing the identity of the purported victim, who was allegedly

threatened with public exposure in an effort to extort money, would inflict the very

harm this prosecution [sought] to punish and, at least as arguably, discourage

similarly situated victims from cooperating with law enforcement.” Id.

      The district court also discussed the impact of The Crime Victims’ Rights Act

(CVRA) that Congress enacted in 2006. Id. at *7-8 (citing 18 U.S.C. § 3771(a)(8)).

Among those rights is (1) the right to be reasonably protected from the accused and

(2) the right to be treated with fairness and with respect for the victim’s dignity and

privacy. 18 U.S.C. § 3771(a)(1), (8). In the context of an extortion case, the district

court again noted that making public the name of the victim would “subject the victim

to precisely the harm threatened by the defendant . . ..” Id. at *9.

      In addition to Robinson, the Court notes that Federal Rule of Criminal

Procedure 49.1 lists the information that should be redacted for privacy:

      (a) Redacted Filings. Unless the court orders otherwise, in an
      electronic or paper filing with the court that contains an individual's
      social-security number, taxpayer-identification number, or birth date,
      the name of an individual known to be a minor, a financial-account
      number, or the home address of an individual, a party or nonparty
      making the filing may include only:
             (1) the last four digits of the social-security number and
             taxpayer-identification number;
             (2) the year of the individual's birth;
             (3) the minor's initials;
             (4) the last four digits of the financial-account number; and
             (5) the city and state of the home address.




                                           6
FED. R. CRIM. P. 49.1(a)(1)-(5). Rule 49.1(e) allows a court to issue a protective order

redacting additional information “[f]or good cause” and the advisory committee note

confirms that this provision allows the redaction of “sensitive or private information.”

Id. advisory committee’s note (2007).

      Finally, in Kravetz, the First Circuit stressed that “redaction remains a viable

tool for separating [information that is sensational and impure] from that which is

necessary to the public’s appreciation of the sentence imposed.” 706 F.3d at 63.

      C.     Application to the Government’s Motion

      Assuming the Government inadvertently neglected to redact the admitted trial

exhibits of the personal information covered by Rule 49.1, the Court would have no

difficulty granting an order allowing the Government to substitute new, redacted

exhibits for the unredacted exhibits and retaining the original admitted exhibits

under seal to allow for appellate review. The privacy concerns underlying Rule 49.1

persist and are not waived by attorney error.

      With this said, the Court does not view the fraud victims in this case the same

way the district judge viewed the extortion victim in Robinson. The jury found that

Mr. Gordon perpetrated a fraud on those persons who purchased “burned” DVDs from

his websites and the Government has not shown that these victims would suffer

embarrassment, shame, or opprobrium if their names were made public. The trial

evidence indicated that most victims ordered movies from what appeared to be a

legitimate website, paid money for what they properly thought was an authorized

business, and were cheated by Mr. Gordon, who sent them an inferior, unauthorized



                                           7
product. In fact, the Government called as witnesses at trial several individuals who

were victims of Mr. Gordon’s scheme and the Court did not detect any personal sense

of embarrassment, only an occasional sense of irritation against Mr. Gordon. Once

redactable information is removed, the Court is not convinced that the exhibits fall

within the narrow band of information that a district court may deem non-public

under Kravetz.

       Turning to the specific exhibits that the Government seeks to seal, the Court

notes that Exhibit 49 was only referred to and not admitted. Therefore, although the

Clerk of Court typically maintains the exhibit for purposes of the trial record, it is not

open to public inspection. 1 There is no need, therefore, for the Court to order sealed

an exhibit that is not publicly available.

       By the Court’s count, Exhibit 54 contains nineteen separate documents. Some

are Excel spreadsheets that contain lists of customer names and email addresses.

The Court agrees that the publication of the names of the victims with their email

addresses would be protected under the CVRA and this type of information, although

not strictly within the scope of Rule 49.1, falls within the spirit of the Rule.

Furthermore, the Court agrees that there is no practical way to redact those exhibits.

At the same time, there are some exhibits that do not contain victim information,

such as a description of Yahoo Email Snapshot Help.




1       The Court says “typically” because this may not have happened in this case. The Clerk’s Office
informed the Court that it does not have unadmitted Exhibit 49. It may be that counsel retained it.
If—as the Court suspects—the Assistant United States Attorney has possession of Exhibit 49, there
is no need for the Court to order it sealed.

                                                  8
      Exhibit 217A contains a response from Google to Special Agent Loren Thresher

dated August 31, 2017, and two exhibits containing Google subscriber information for

Mr. Gordon. The Court does not know why the Government contends the information

in Exhibit 217A should be sealed.

      Exhibit 218 contains thirty-three exhibits. Apart from one Excel spreadsheet,

which would be sealable based on this Court’s prior analysis, the Court does not know

why any of the other exhibits should be sealed.

      Finally Exhibit 220 contains a cover letter from Stripe Inc. explaining its

response to a court order for production dated February 28, 2017. The Court does not

know why that exhibit is sealable. One exhibit contains a single item, referring to

Sadie Flood, who was not a victim of Mr. Gordon’s scheme. This exhibit should be

redacted to eliminate Ms. Flood’s date of birth, but once that is done, the Court does

not know why it should be sealed. The next Excel spreadsheet contains transactions

through Stripe Inc., but no names. A line describes the date of a transaction, the

amount, whether it was paid, a bank routing number, and a bank account number.

Although Rule 49.1 indicates that a bank account number should be limited to the

last four digits, the Court does not know whether a bank account number, standing

alone unconnected to a name, would be useful to someone intent on mischief.

Presumably this exhibit could be redacted by eliminating all but the last four digits

of each account number in accordance with Rule 49.1 and thereby rendered harmless.

      As noted earlier, with the exception of the Excel spreadsheets that contain so

much personal information that redaction would not be worthwhile, the Kravetz



                                          9
Court strongly encouraged the use of redaction over wholesale sealing. 706 F.3d at

63.

      D.     Summary

      The Court’s analysis suggests why it commented earlier that the Court takes

the public’s right of access more seriously than the Government. The Government’s

motion to seal is barely over three pages and makes no effort to differentiate among

redactable, sealable, and publicly-accessible exhibits. The motion seems to assume

that because the Government says that something should be sealed, it should be.

      Furthermore, the fact that Mr. Gordon acquiesces is of no moment because he

does not represent the privacy interests of his victims. To the contrary, once the

Government concludes that something should be sealed, a defendant is rarely in an

adversarial position and typically joins in suppressing evidence of his criminality

from the public gaze, leaving the Court to act sua sponte to protect the right of public

access.

      The Court urges the Government to reconsider its cavalier view of sealing in a

criminal case, particularly regarding exhibits admitted at trial, and hew more closely

to the pronouncements of the First Circuit before attempting to seal documents that

would otherwise be subject to public access. To comply with Kravetz, a district court

is required to “determine whether the parties have offered sufficient justification for

sealing, and to articulate the reasons for its decision.” Kravetz, 706 F.3d at 61. If the

Government wants a particular document sealed, it should provide the Court with its




                                           10
specific basis for sealing the document and not assume that the Court will grant or,

as done here, defer a motion not properly presented.

III.   CONCLUSION

       As the Court is confused about the bases for the Government’s sealing motion

for certain exhibits as described in this Order, the Court will defer final ruling for two

weeks to allow the Government to submit a supplemental memorandum explaining

why under Kravetz Exhibits 54, 217A, 218, and 220 should be sealed in light of the

Court’s concerns.     The Court DEFERS for two weeks a final ruling on the

Government’s Unopposed Motion of the United States to Seal Government Exhibit

Numbers 49, 54, 217A, 218, and 220 (ECF No. 165).

       Finally, there is no basis to seal the Government’s motion to seal since it

contains no sealable information. The Court ORDERS unsealed the Unopposed

Motion of the United States to Seal Government Exhibit Numbers 49, 54, 217A, 218

and 220 (ECF No. 165).

       SO ORDERED.

                                         /s/ John A. Woodcock, Jr.
                                         JOHN A. WOODCOCK, JR.
                                         UNITED STATES DISTRICT JUDGE


Dated this 18th day of November, 2019




                                           11
